NOTE: This order is 110r1p1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SAN FRANCISCO TECHNOLOGY, INC.,
Plaintiff-Appellant, '
V.
OATEY COMPANY,
Defendant-AppeZlee,
AND `~
WOODSTREAM CORPORATION,
Defen,dant-Appellee, ‘
AND
CALICO BRANDS, INC., DYNA-GRO NUTRITION
SOLUTIONS, L]XIT CORPORATION, MEAD
WESTVACO CORPORATION, VITAMIN POWER
INCORPORATED, AND 4-D DESIGN, INC.,
Defendants,
AND
UNITED STATES,
Defendant.
2011-1338
Appeal from the United States District C0urt for the
N0rthern DiStrict of Calif01'nia in case n0. 10-CV-2994,
Judge Jeremy F0ge1.

SAN FRANCISCO TECH V. OATEY CO
ON MOTION
` ORDER
Upon consideration of San Francisc0 Techn01ogy Inc.’s
motions to dismiss its appea1,
IT ls ORDERED THAT:
(1) The motions are granted
(2) Each side shall bear its own costs.
FoR THE CoURT
Date J an Horbaly
C1erk `
cc: Georgia E. Yanchar, Esq.
Danie1 H. Fingerman, Esq.
Michae1J. Lyons, Esq.
s19
issued AsAMandate:  1 1  j
2
 1 1  lsi Jan Horba1}§
95
co
di
§§
11
'Si°¢-h
se-
:a»'"§
D
APPEALs FOR
L ClRCUlT
AUG 1 1 2011
.lAN |'|DRBALY
CLERK